Citation Nr: 1640964	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  08-14 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent from December 21, 2009 to the present, for degenerative joint disease of the lumbar spine and thoracic spine.

2.  Entitlement to a rating in excess of 10 percent for herniated nucleus pulposus of C6, C7 (hereinafter, cervical spine disorder) for the period prior to February 16, 2012, and in excess of 40 percent from that date.

3.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD) with chronic colitis.

4.  Entitlement to a rating in excess of 10 percent for saphenous vein ligation of the right lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to July 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

The Veteran testified before a Decision Review Officer in August 2008.  A transcript of the hearing is associated with the record.

In December 2011 and July 2014, the Board remanded the claims for additional development.

The issue of entitlement to a TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  From December 21, 2009, the Veteran's lumbar spine and thoracic spine disorder has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine.

2.  Throughout the appeal period, the Veteran's degenerative joint disease of the lumbar and thoracic spine produced mild right lower extremity radiculopathy. 

3.  Throughout the appeal period, the Veteran's degenerative joint disease of the lumbar and thoracic spine produced mild left lower extremity radiculopathy.

4.  Prior to February 16, 2012, the Veteran's cervical spine disorder has not been manifested by limitation of flexion to 30 degrees with combined range of motion limited to 170 or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

5.  From February 16, 2012, the Veteran's cervical spine disorder has not been manifested by ankylosis of the entire cervical spine.

6.  Throughout the appeal period, the Veteran's GERD with chronic colitis has been moderately severe, with frequent exacerbations.

7.  The Veteran's saphenous vein ligation of the right lower extremity has not been manifested by persistent or massive edema.


CONCLUSIONS OF LAW

1.  For the period from December 21, 2009, the criteria for a rating in excess of 40 percent for service-connected degenerative joint disease of the lumbar spine and thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for a separate 10 percent rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2015).

3.  The criteria for a separate 10 percent rating for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for a rating higher than 10 percent for the cervical spine disorder prior to February 16, 2012, and in excess of 40 percent thereafter, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015).

5.  The criteria for a 30 percent rating, but no more, for GERD with chronic colitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Codes 7323-7346 (2015).

6.  The criteria for rating higher than 10 percent for saphenous vein ligation of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a letter dated in November 2006, and the Veteran has not alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009). 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording VA examinations.  

There is no evidence that additional records have yet to be requested, or that additional examinations for these issues are in order. 

 Accordingly, the Board will address the merits of the Veteran's claims.

Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). 

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Lumbar and Cervical Spine Disorders

The Veteran's lumbar and thoracic spine disorder has been rated as 40 percent disabling from December 21, 2009.  

The Veteran's cervical spine disorder has been rated as 10 percent disabling prior to February 16, 2012, and as 40 percent disabling thereafter.  

The Veteran's lumbar and cervical spine disorders are both evaluated under Diagnostic Code 5242 which pertains to degenerative arthritis of the spine.

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5242 is governed by VA's General Rating Formula for Diseases and Injuries of the Spine. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; 

A 40 percent rating is warranted if there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine; 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine; 

A 100 percent rating is warranted for ankylosis of the entire spine.  Id.
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2015).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, at Note (1).

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning intervertebral disc syndrome. 
A 10 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week, but less than two weeks during the past twelve months; a 20 percent evaluation was assigned for incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past twelve months; a 40 percent evaluation was assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation was assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Normal range of motion of the thoracolumbar spine is forward flexion to 90 degrees, extension from zero to 30 degrees, left and right lateral flexion from zero to 30 degrees, and left and right lateral rotation from zero to 30 degrees. The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right rotation.  See 38 C.F.R. § 4.71a, General rating Formula for diseases and Injuries of the Spine, Note (2).  See also Plate V.

A.  Lumbar Spine and Thoracic Spine 

In August 2006, the Veteran submitted a claim for a rating in excess of 10 percent for his service-connected lumbar and thoracic spine disability.  In January 2010, the RO granted an increased rating to 20 percent for the disability with effective date of December 21, 2009.  In December 2011, the Board granted a 20 percent rating for the lumbar and thoracic spine, prior to December 21, 2009.  The issue of entitlement to a rating in excess of 20 percent from December 21, 2009, was remanded by the Board for further development.  In October 2012, the RO granted an increased rating to 40 percent for the lumbar and thoracic spine disability, effective December 21, 2009.  

On VA examination in December 2009, the Veteran reported daily mid back pain and periodic spasms.  He also reported episodic flare-ups of low back pain a few times a month.  He also complained of shooting numbness and burning pain into his leg.  There was no reported stiffness, weakness, or additional limitation of motion or functional impairment during flare-ups.  Examination of the thoracolumbar spine revealed forward flexion to 60 degrees with pain at 10 degrees.  Extension was to 30 degrees with pain at 20 degrees.  Left lateral flexion was to 30 degrees with pain at 10 degrees.  Right lateral flexion was to 30 degrees with pain at 10 degrees.  Left lateral rotation was to 30 degrees with pain at 20 degrees.  Right lateral rotation was to 30 degrees with pain at 10 degrees.  The spine was painful on motion but the range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use times three.  There was objective evidence of painful motion and mid thoracic paraspinal muscle tenderness and spasm with no weakness.  There were no postural abnormalities, fixed deformity (ankylosis), or abnormality of the musculature of the back.  There was mid thoracic muscle spasm with localized tenderness and preserved spinal contour and normal gait.  Neurological examination revealed no sensory or motor deficits with no reported incapacitating episodes.  The diagnoses were degenerative joint disease of the thoracic and lumbar spine with history of intermittent sciatica.   

On VA examination in February 2012, the Veteran was able to forward flex to 55 degrees with objective evidence of painful motion at 30 degrees.  Extension was to 15 degrees with objective evidence of painful motion at 5 degrees.  Right lateral flexion was to 15 degrees with objective evidence of painful motion at 10 degrees.  Left lateral flexion was to 20 degrees with evidence of painful motion at 15 degrees.  Right lateral rotation was to 20 degrees with evidence of painful motion at 15 degrees.  Left lateral rotation was to 20 degrees with objective evidence of painful motion at 15 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions.  Post-test flexion was to 55 degrees.  Post-test extension was to 15 degrees.  Post-test right lateral flexion was to 15 degrees.  Post-test left lateral flexion was to 20 degrees.  Post-test right lateral rotation was to 20 degrees.  Post-test left lateral rotation was to 20 degrees.  The Veteran did not have additional limitation in range of motion of the thoracolumbar spine following repetitive use testing.  Functional loss was reported as less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing or weight-bearing.  There was localized tenderness to pain on palpation.  There was no muscle spasm of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  
There was radiculopathy in the right and left lower extremities which was described as mild intermittent pain and mild paresthesias and/or dysesthesias of the lower extremities and mild numbness of both lower extremities.  The nerve roots involved were L4/L5/S1/S2/S3 of both lower extremities.  The severity of the radiculopathy was described as mild in both lower extremities.  

There was no bowel or bladder condition associated with the lumbar spine disability.   The Veteran did have IVDS of the thoraolumbar spine and was noted to have incapacitating episodes of at least 4 weeks but less than 6 weeks over the past 12 months.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  

The Board finds that the record does not support an evaluation in excess of 40 percent from December 21, 2009.  Specifically, while the Veteran's limited range of motion is commensurate with the criteria for the 40 percent evaluation, there is no evidence of the unfavorable ankylosis of the entire thoracolumbar spine required for the next higher evaluation of 50 percent.  In this case, there is no indication of ankylosis of the spine, much less the unfavorable ankylosis required for a higher disability evaluation.  Moreover, the record does not show incapacitating episodes having a total duration of at least six weeks during the past 12 months and so a higher evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a. Thus, the Board determines that the preponderance of the evidence is against the assignment of an evaluation in excess of 40 percent rating for the Veteran's lumbar and thoracic spine disorder from December 21, 2009.  38 C.F.R. § 4.7.

The Board finds that higher disability ratings are not warranted for the lumbar spine disorder under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the lumbar spine, consideration of this pain and additional loss of motion does not support higher evaluations.

Under the General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities are to be evaluated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2015).  For the reasons discussed below, separate 10 percent ratings for radiculopathy of the lower extremities are granted. 

Diagnostic Code 8520 contemplates impairment of the sciatic nerve.  Incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a (2015).  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a) (2015).

The Veteran is competent to report radiating pain in his lower extremities.  During this appeal, the Veteran has reported radiculopathy symptoms in both of his lower extremities.  On VA examination in February 2012, neurological testing confirmed such radiculopathy.  The radiculopathy in both extremities was described as mild.  Accordingly, separate 10 percent ratings are established for radiculopathy for both the right and left lower extremity from December 21, 2009. 

However, the evidence does not support a finding that there is moderate paralysis of the sciatic nerve.  As noted above, the February 2012 examiner described the severity of the radiculopathy into the lower extremities as mild and there is no other evidence indicating otherwise.  For these reasons, the Veteran's symptoms from radiculopathy in his lower extremities are not more closely approximated by a 10 percent rating under Diagnostic Code 8520.  38 C.F.R. § 4.124(a) (2015).  
    
B.  Cervical Spine 

On VA examination in February 2007, the Veteran reported having daily neck pain.  Physical examination of the cervical spine revealed that forward flexion was to 45 degrees with pain at 30 degrees.  Extension was to 30 degrees with pain at 20 degrees.  Left lateral flexion was to 45 degrees with pain at 30 degrees.  Right lateral flexion was to 45 degrees with pain at 30 degrees.  Left lateral rotation was to 45 degrees with pain at 30 degrees.  Right lateral rotation was to 45 degrees with pain at 30 degrees.  The spine was painful on motion.  Range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  There was no evidence of spasm, weakness, or tenderness.  There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of the musculature of the back.  Neurological examination revealed no sensory or motor deficits.  There were no incapacitating episodes.   
    
On VA examination in December 2009, the Veteran reported daily neck pain which varied in intensity over the course of the day and seemed positional.  There were no other reported flare-ups.  Examination of the cervical spine revealed forward flexion to 45 degrees with pain at 45 degrees.  Extension was to 45 degrees with pain at 20 degrees.  Left lateral flexion was to 30 degrees with pain at 20 degrees.  Right lateral flexion was to 30 degrees with pain at 30 degrees.  Left lateral rotation was to 40 degrees with pain at 30 degrees.  Right lateral rotation was to 50 degrees with pain at 40 degrees.  The spine was painful on motion but the range of motion was not additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use times three.  There was objective evidence of painful motion but there was no spasm, weakness or tenderness.  There were no postural abnormalities, fixed deformity (ankylosis) or abnormality of the musculature of the cervical spine.     

On VA examination in February 2012, forward flexion of the neck was to 35 degrees with objective evidence of pain at 20 degrees.  Extension was to 20 degrees with objective evidence of pain at 10 degrees.  Right lateral flexion was to 30 degrees with objective evidence of painful motion at 10 degrees.  Left lateral flexion was to 30 degrees with objective evidence of painful motion at 10 degrees.  Right lateral rotation was to 50 degrees with evidence of painful motion at 30 degrees.  Left lateral rotation was to 50 degrees with objective evidence of painful motion at 30 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions.  Post-test flexion was to 35 degrees.  Post-test extension was to 20 degrees.  Post-test right lateral flexion was to 30 degrees.  Post-test left lateral flexion was to 30 degrees.  Post-test right lateral rotation was to 50 degrees.  Post-test left lateral rotation was to 50 degrees.  There was no additional limitation in range of motion of the cervical spine following repetitive-use testing.  Functional loss or functional impairment consisted of less movement than normal, pain on movement, interference with sitting, standing and/or weight bearing, and pain when looking down to work.  There was no localized tenderness or pain to palpation for joints/soft tissue of the cervical spine.  There was no muscle spasm of the cervical spine resulting in abnormal gait or abnormal spinal contour.  There was no guarding of the cervical spine resulting in abnormal gait or abnormal spinal contour.  Muscle strength testing was normal.  There was no muscle atrophy.  There was no ankylosis of the spine.  There were no bowel or bladder problems related to the cervical spine.  The Veteran did have IVDS of the thoraolumbar spine and was noted to have incapacitating episodes of at least 4 weeks but less than 6 weeks over the past 12 months.  There was no thoracic vertebral facture with loss of 50 percent or more of height.  

The Board finds that prior to February 16, 2012, the competent clinical evidence of record is against a rating in excess of 10 percent for the service-connected cervical spine disability.  The clinical evidence of record does not show forward flexion of the cervical spine to between 15 and 30 degrees, or combined range of motion of the cervical spine to less than 170 degrees, or severe muscle spasm guarding which results in abnormal spinal contour -- criteria that is required for a 20 percent rating under the General Rating Formula.  Thus, the preponderance of the competent and probative evidence of record is against a finding of a 10 percent rating prior to February 16, 3012.

The Board also finds that from February 16, 2012, a rating in excess of 40 percent for the cervical spine disorder is not warranted as there must be ankylosis of the entire spine in order to warrant a 100 percent rating.  During the VA examinations, the Veteran was not diagnosed with ankylosis of the entire spine.  Moreover, the record does not show incapacitating episodes having a total duration of at least six weeks during the past 12 months and a higher evaluation under Diagnostic Code 5243 is not warranted.  38 C.F.R. § 4.71a.  As such, the Board finds that the Veteran does not meet the criteria to warrant a rating in excess of 40 percent for his cervical spine disorder from February 16, 2012.  

The Veteran is separately rated for radiculopathy of the right and left upper extremities associated with the cervical spine disorder.  However, these issues are not under appeal.  Moreover, there is no indication of bowel or bladder impairment associated with the Veteran's cervical spine disorder.  Thus, a separate rating for bowel or bladder impairment is not warranted.  Id. 

The Board also finds that higher disability ratings are not warranted for the cervical spine disorder under DeLuca.  While the VA examination reports show complaints of pain and additional loss of motion of the cervical spine, consideration of this pain and additional loss of motion do not support higher evaluations.

GERD with Chronic Colitis

The Veteran's GERD with chronic colitis is evaluated under 38 C.F.R. § 4.114, Diagnostic Codes 7323-7346.   

While diseases of the digestive system, particularly within the abdomen, differ in the site of pathology, they produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See also 38 C.F.R. § 4.113 (2015). 

Disabilities of the digestive system are rated in accordance with 38 C.F.R. § 4.114, Diagnostic Codes 7200-7348.  Section 4.114 provides that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114. 

Diagnostic Code 7323 pertains to ulcerative colitis and provides for a 10 percent evaluation for moderate ulcerative colitis with infrequent exacerbations. A 30 percent evaluation requires moderately severe ulcerative colitis with frequent exacerbations.  A 60 percent evaluation is warranted for severe ulcerative colitis with numerous attacks a year and malnutrition and health only fair during remissions.  A 100 percent evaluation is warranted for pronounced ulcerative colitis resulting in marked malnutrition, anemia, and general debility or with serious complication as liver abscess.  38 C.F.R. § 4.114, Diagnostic Code 7323 (2015).

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent rating is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health. A 10 percent rating is assigned when the disease exhibits two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2015).

On VA examination in February 2007, the Veteran reported that he had difficulty swallowing meat and that he had to consume large quantities of water to flush food down.  There was no history of impaction.  The examiner noted that review of the claims file revealed that the Veteran's symptoms were well controlled with Prilosec with no nocturnal symptoms.  Dysphasia was positive for solids only for quite some time.  There was no hematemesis or melena.  There was no reflux or regurgitation as long as the Veteran took his medication.  There was no nausea or vomiting.  There was no history of upper gastrointestinal bleed or ulcers.  With respect to colitis, the Veteran reported that he gets intermittent soft stools and occasional constipation.  He stated that he gets fecal urgency associated with cramps but that the cramps are relieved after he evacuates.  He was not currently on any medication for his colitis.  There was no weight gain or loss.  There was no nausea or vomiting or diarrhea.     

On VA examination in August 2009, the Veteran reported that, on occasion, he will have mucous in his feces.  He had an average of 7 bowel movements a day.  Some of the bowel movements were loose, others were formed and at times, he had constipation.  He reported that his bowel function was the same as it has always been.  He used Citrucel for bulking agent.  He intentionally lost 18 pounds for pre-diabetes.  He denied any nausea and/or vomiting.  He denied fistula.  There was some abdominal pain, distress and cramps after eating the wrong food.  There was no ulcerative colitis.  There were no signs of anemia.        

On VA examination in December 2009, the Veteran reported that he has dysphagia for solids.  He did not have hematemesis or melena.  He did not report any nausea or vomiting.  He took Prilosec daily for management of symptoms.  The examiner noted that the Veteran was in excellent general state of health.  He had excellent nutrition, with no weight gain or loss.  There were no signs of anemia.    

On VA examination in February 2012 for GERD, the Veteran reported taking Prilosec daily.  He reported having reflux, regurgitation, and sleep disturbance caused by esophageal reflux 4 or more times per year which last less than 1 day.  He did not have any other pertinent physical findings, complications or condition related to his service-connected conditions.  

On VA examination on February 16, 2012 for colitis, the Veteran reported alternating diarrhea, constipation and periodic abdominal cramping.  He reported frequent episodes of bowel disturbance with abdominal distress.  There was no weight loss attributable to an intestinal condition.  There was no malnutrition or serious complications attributable to the intestinal condition.

After reviewing the evidence of record, the Board finds that the Veteran's disability picture most closely approximates the criteria for a 30 percent evaluation, but no more, under Diagnostic Code 7323.  The Board concludes that throughout the appeal period, the Veteran's chronic colitis and associated symptoms were moderately severe with frequent exacerbations. As noted above, the Veteran reported that he has on average, he has 7 bowel movements a day with alternating diarrhea, constipation and periodic abdominal cramping.  During the February 2012 examination, the Veteran reported frequent episodes of bowel disturbance with abdominal distress.  

The Board has considered whether an even higher evaluation is warranted, however, the evidence of record does not approximate the criteria for a higher evaluation. Specifically, as to the criteria for a 60 percent or higher evaluation under Diagnostic Code 7323, there is no evidence of malnutrition (marked or otherwise), health only fair during remissions, anemia, general debility, or serious complication as liver abscess.  Similarly, under Diagnostic Code 7346, there is no evidence of   pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health, necessary for a 60 percent rating.  

The Board has reviewed other provisions in the Schedule related to the digestive system, but there is no provision in the schedule more appropriate for rating the digestive disability at issue.  Tedeschi v. Brown, 7 Vet. App. 411 (1995) (holding that one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology).

In sum, the criteria for a 30 percent evaluation for GERD with chronic colitis, but no more, are met during the appeal period.

Saphenous Vein Ligation

The Veteran's saphenous vein ligation of the right lower extremity is currently rated as 10 percent disabling, under 38 C.F.R. § 4.104, Diagnostic Code 7120 (2015). 

Under the Diagnostic Code 7120, varicose veins with intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery warrants a 10 percent disability rating.  Varicose veins with persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema, warrants a 20 percent disability rating.  Varicose veins with persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration, warrants a 40 percent disability rating.  Varicose veins with persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration warrants a 60 percent disability rating.  Finally, varicose veins with massive board-like edema with constant pain at rest warrants a maximum schedular 100 percent disability rating.  38 C.F.R. § 4.104, Diagnostic Code 7120 (2015).

On VA examination in February 2007, the examiner noted that the Veteran had vein stripping of his right lower extremity in April 1992.  He had no residual or recurrent symptoms but he had developed posterior calf varicosities which were not painful.  There was no history of phlebitis.  He now gets some edema at the end of the day.  He gets some relief with leg elevation.  He did not use compression hosiery or any other current treatment.  He did not report any aching, fatiguing or abnormal sensations that were present in the leg after prolonged standing or walking.  

On VA examination in December 2009, the examiner noted that the Veteran continued to be status post vein stripping of the right lower extremity in April 1992, with no residual or recurrent symptoms.  The Veteran still had calf varicosities which were not painful since the last examination and he now had one small area in his posterior lower thigh.  There was no history of phlebitis.  He still reported having edema at the end of the day with some relief when he elevated his leg.  He did not use compression hosiery or other treatment.  He did not report any aching, fatiguing or abnormal sensations that were present in the leg after prolonged standing or walking.  Physical examination revealed visible or palpable varicose veins in the posterior calf and thigh.  There were no ulcers, stasis pigmentation or eczema.  There was mild trace of edema which was not board like or persistent.  

On VA examination in February 2012, it was noted that post-vein stripping, the Veteran had aching and fatigue in the leg after prolonged standing or walking and that his symptoms were relieved by elevation of the extremity and that he had intermittent edema of the extremity.
   
Based upon the lay and medical evidence of record, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim and that a rating in excess of 10 percent for saphenous vein ligation of the right lower extremity is not warranted.

The Board finds that the Veteran's edema is intermittent, but not persistent. The VA examinations of record note the appearance of edema only intermittently.  Since any rating in excess of 10 percent requires persistent edema, the Board finds that reasonable doubt does not apply, and that a rating in excess of 10 percent is not warranted at any point during the pendency of the claim.  

Other Consideration

The Board has also considered the Veteran's lay statements regarding the severity of his service-connected disabilities.  The Board acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating for disabilities; however, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  While the Board finds the Veteran competent to provide evidence as to his symptoms, the medical findings, which directly address the criteria under which the service-connected disabilities are considered, are more probative than his assessment of the severity of his disabilities, particularly as he does not address the findings necessary to evaluate the disabilities under the rating criteria.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating. First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry, that is whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not reflect that the Veteran's disability picture is so exceptional as to not be contemplated by the rating schedule.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria for the Veteran's currently assigned disability ratings contemplate his symptoms.  As such, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that any of the Veteran's service-connected disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015).  Thus, referral for the assignment of an extraschedular rating for either disorder is not warranted.






ORDER

A rating in excess of 40 percent from December 21, 2009, for degenerative joint disease of the lumbar spine and thoracic spine is denied.

A separate 10 percent rating for radiculopathy of the right lower extremity is granted.

 A separate 10 percent rating for radiculopathy of the left lower extremity is granted.

A rating in excess of 10 percent prior to February 16, 2012, for a cervical spine disorder, and in excess of 20 percent thereafter, is denied.

A 30 percent rating for GERD with chronic colitis is granted.

A rating in excess of 10 percent for saphenous vein ligation is denied.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review concerning the Veteran's TDIU claim.

The Board has granted separate 10 percent ratings for right and left lower extremity radiculopathy and an increased 30 percent rating for GERD with chronic colitis.  The Board finds that the RO should reconsider the claim for TDIU, after effectuating the increased ratings.






Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

With consideration of the 10 percent rating for right lower extremity radiculopathy, a 10 percent rating for left lower extremity radiculopathy, and a 30 percent rating for GERD with colitis, which has been granted above, and after completing any development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


